United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1342
Issued: June 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2012 appellant, through counsel, timely appealed the March 21, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her
recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant sustained a recurrence of disability on July 26, 2008
causally related to her accepted employment injuries.

1
2

5 U.S.C. §§ 8101-8193.

The record includes evidence received after the March 21, 2012 decision. As this evidence was not part of the
record when OWCP issued its March 21, 2012 final decision, the Board is precluded from considering it for the first
time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 58-year-old mail processing clerk, has an accepted occupational disease
claim for bilateral carpal tunnel syndrome (CTS) which arose on or about December 18, 2006.
She previously sustained a left wrist sprain on January 9, 2006 (xxxxxx698).3 Appellant also
sustained an employment-related aggravation of her bilateral CTS on or about August 6, 2008
(xxxxxx177). The three upper extremity injuries have been combined under claim number
xxxxxx519.
Appellant had been working full-time, regular duty; however, based on the advice of her
treating physician, Dr. Scott M. Fried, a Board-certified orthopedic surgeon, she reduced her
work schedule to six hours per day beginning in February 2008.4 Her part-time work schedule
was further reduced to four hours per day beginning June 11, 2008.5 Appellant worked
intermittently in July 2008, and she stopped work entirely on July 26, 2008.6 In a July 30, 2008
treatment note, Dr. Fried excused her from all work. Approximately a year later, appellant filed
a claim for recurrence (Form CA-2a) of disability. In a June 25, 2009 report, Dr. Fried advised
that she could not return to regular work activities and that she should remain off work and focus
on resting and healing. He also noted that appellant had been unable to work since
August 6, 2008. Dr. Fried regularly treated her over the next several months and continued to
find her disabled. Surgical intervention was also a consideration.
By decision dated August 4, 2010, OWCP found that appellant was not totally disabled at
the time she ceased work in July 2008. Instead, appellant was able to work in a part-time (six
hours), limited-duty capacity. OWCP based its finding on the April 29 and June 19, 2010 reports
of Dr. Robert F. Draper, a Board-certified orthopedic surgeon and OWCP referral physician.
Accordingly, it paid wage-loss compensation for two hours per day effective July 31, 2008.
In a decision dated January 25, 2011, the Branch of Hearings & Review set aside
OWCP’s August 4, 2010 decision. The hearing representative found that Dr. Draper’s opinion
was not sufficient to represent the weight of the evidence because OWCP had not advised him
that appellant also had an accepted claim for an August 6, 2008 aggravation of bilateral CTS.
Additionally, the hearing representative noted that Dr. Draper had not reviewed all available
evidence because the records of appellant’s three upper extremity injuries had yet to be
combined when he examined her in April 2009. Consequently, the hearing representative
remanded the case to OWCP with instructions to obtain clarification from Dr. Draper. The
hearing representative further instructed OWCP to update the statement of accepted facts
(SOAF) to include all of appellant’s accepted conditions, as well as a description of her limitedduty assignment. Lastly, the hearing representative found that, based on Dr. Draper’s opinion

3

Appellant lost her balance and bumped her left hand/wrist against a case.

4

Dr. Fried first treated appellant on October 1, 2007.

5

OWCP paid wage-loss compensation for four hours per day for the period June 11 to July 26, 2008.

6

Appellant utilized eight hours per day of sick leave through August 8, 2008, and then eight hours of leave
without pay beginning August 9, 2008.

2

that appellant could work six hours per day, she was entitled to at least two hours of wage-loss
compensation per day.
On remand, OWCP prepared a June 24, 2011 amended SOAF which indicated that at the
time of her July 2008 work stoppage appellant’s duties involved casing letters weighing 12
ounces or less to a distribution case. Appellant was not required to case more than 12 inches
high. Her duties were described as repetitive. The amended SOAF also referenced appellant’s
three upper extremity injury claims.
OWCP had also received various physical therapy treatment records. Dr. Fried submitted
follow-up treatment reports dated February 24, April 13, 27, May 11, 26 and June 29, 2011. The
February 24, 2011 treatment notes documented ongoing significant upper extremity symptoms.
Dr. Fried also noted that a recent functional capacity evaluation revealed that appellant could not
even perform sedentary duties. He reiterated that she should remain out of work and focus on
healing. In his April 13, 2011 report, Dr. Fried explained that appellant was disabled as of
July 30, 2008 and her disability was ongoing. He noted that her symptoms worsened through
2008 to the point where she had missed multiple days in July 2008 and ultimately progressed to
where she could no longer work.
Dr. Draper provided two additional reports dated August 18 and September 11, 2011. He
reexamined appellant on August 18, 2011 and diagnosed bilateral carpal tunnel syndrome,
bilateral upper extremity overuse syndrome and tendinitis. Dr. Draper also diagnosed mild
degenerative cervical disc disease at C4-5 and C5-6, which he indicated was not employment
related. Additionally, he found no evidence of thoracic outlet syndrome, brachial plexus lesion
or reflex sympathetic dystrophy based on clinical examination. Also, there was no evidence of
triangular fibrocartilage complex tear. Dr. Draper noted that symptomatically appellant had a
suggestion of mild carpal tunnel syndrome, but clinically her examination was negative. He also
stated that there was no evidence of her condition having worsened since his last examination in
April 2010. Dr. Draper further indicated that appellant was capable of working full-time,
modified duty. He noted that she could frequently lift 10 pounds and occasionally lift up to 20
pounds. Dr. Draper also advised that appellant should avoid excessive use of the hands. Lastly,
he stated that there was no indication for surgery involving the upper extremities.
OWCP subsequently asked that Dr. Draper address appellant’s July 28, 2008
employment duties as described in the June 24, 2011 amended SOAF. It specifically asked
whether appellant’s work-related condition had worsened to the point where she was unable to
work effective July 31, 2008. Dr. Draper responded no. He further stated that appellant could
have performed the described duties on a full-time basis.
In a September 26, 2011 decision, OWCP denied appellant’s recurrence claim based on
Dr. Draper’s latest reports.
Appellant’s counsel requested a hearing which was held on January 4, 2012.
Dr. Fried submitted additional follow-up treatment reports dated September 22 and
November 28, 2011. He noted ongoing upper extremity symptoms and the need for further

3

treatment. Dr. Fried also noted that appellant was still not working and had not recently received
any limited-duty job offers.
By decision dated March 21, 2012, the Branch of Hearings & Review affirmed OWCP’s
September 26, 2011 decision.
LEGAL PRECEDENT
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.7 A recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which
resulted from a previous injury or illness without an intervening injury or new exposure to the
work environment that caused the illness.8 This latter term also means an inability to work when
a light-duty assignment specifically made to accommodate an employee’s physical limitations
due to her work-related injury or illness is withdrawn, except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force, or when the
physical requirements of such an assignment are altered such that they exceed the employee’s
established physical limitations.9 Absent a change or withdrawal of a light-duty assignment, a
recurrence of disability following a return to light duty may be established by showing a change
in the nature and extent of the injury-related condition such that the employee could no longer
perform the light-duty assignment.10
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of establishing that the recurrence of disability is causally
related to the original injury.11 This burden includes the necessity of furnishing evidence from a
qualified physician who concludes, on the basis of a complete and accurate factual and medical
history, that the condition is causally related to the employment injury.12 The medical evidence
must demonstrate that the accepted injury caused, precipitated, accelerated or aggravated the
claimed recurrence.13

7

20 C.F.R. § 10.5(y). Continuous treatment for the original condition or injury is not considered a “need for
further medical treatment after release from treatment,” nor is an examination without treatment. Id.
8

20 C.F.R. § 10.5(x).

9

Id.

10

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

11

20 C.F.R. § 10.104(b); Helen K. Holt, 50 ECAB 279, 382 (1999); Carmen Gould, 50 ECAB 504 (1999);
Robert H. St. Onge, 43 ECAB 1169 (1992).
12

See Helen K. Holt, supra note 11.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (January 2013).

4

ANALYSIS
Before her July 26, 2008 work stoppage appellant worked part-time (four hours), limited
duty and OWCP compensated her for four hours of lost wages per day. Based on Dr. Draper’s
April 29 and June 19, 2010 reports, OWCP has compensated appellant for two hours of lost
wages per day effective July 31, 2008. However, appellant’s physician, Dr. Fried, found her
totally disabled dating back to July 2008, and her disability has reportedly continued unabated.
On appeal, counsel argued that Dr. Fried provided prima facie evidence of a recurrence of
disability beginning July 26, 2008. He also argued that in light of Dr. Draper’s conflicting
opinion, the case should be remanded for referral to an impartial medical examiner.14
For a conflict to arise the opposing physicians’ viewpoints must be of “virtually equal
weight and rationale.”15 In this instance, neither Dr. Fried nor Dr. Draper has provided a
particularly well-reasoned opinion regarding appellant’s ability to work on or after July 26, 2008.
As noted, OWCP solicited Dr. Draper’s opinion in an effort to assist in the development of
appellant’s recurrence claim. He first found that appellant was capable of working part-time (six
hours), limited duty. Based on Dr. Draper’s initial findings, OWCP has paid appellant wage-loss
compensation for two hours per day. However, upon further reflection his opinion evolved to
where he currently believes appellant capable of performing her July 26, 2008 modified duties
on a full-time basis. The Board notes that Dr. Draper failed to reconcile his differing opinions.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. The claimant has the burden to establish entitlement to compensation; however, OWCP
shares responsibility in the development of the evidence to see that justice is done.16 Dr. Draper
has twice examined appellant at OWCP’s behest and has offered conflicting opinions without
attempting to reconcile the differences. Once OWCP undertakes development of the record, it
must do a complete job in procuring medical evidence that will resolve the relevant issues in the
case.17 Thus far, it has failed to meet its obligation and further development is necessary in view
of Dr. Draper’s conflicting opinions. On remand, OWCP shall refer appellant to another second
opinion specialist for an opinion regarding the existence and extent of any employment-related
disability on or after July 26, 2008. After it has developed the medical record consistent with the
above-noted directive, it shall issue a de novo decision regarding appellant’s claimed recurrence
of disability beginning July 26, 2008.
CONCLUSION
The case is not in posture for decision regarding appellant’s claimed recurrence of
disability.
14

FECA provides that, if there is disagreement between an OWCP-designated physician and an employee’s
physician, OWCP shall appoint a third physician who shall make an examination. 5 U.S.C. § 8123(a); see 20 C.F.R.
§ 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).
15

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

16

William J. Cantrell, 34 ECAB 1223 (1983).

17

Richard F. Williams, 55 ECAB 343, 346 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: June 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

